Citation Nr: 0702002	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  03-34 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran had several periods of active duty service, 
dating from April 1952 to May 1972.  The veteran expired on 
June [redacted], 2002.  The appellant is advancing the claim as the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In March 2003, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  She was notified of the RO's decision and 
she filed a timely Notice of Disagreement.  A review of the 
record shows that a Statement of the Case was issued and the 
appellant perfected her appeal before the Board.  
Accordingly, the claim is properly on appeal before the 
Board.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to notify and assist the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The record does not show that the veteran had service in 
the Republic of Vietnam, as the evidence does not demonstrate 
that the veteran served in the waters off the shore of 
Vietnam or that his conditions of service involved duty or 
visitation in Vietnam.  

3.  The veteran is not presumed to have been exposed to an 
herbicide agent during his period of service.  

4.  Service medical records do not include a diagnosis of 
cardiovascular disease, gastrointestinal disease, or a 
condition of the lymphatic system, to include lymphoma of any 
kind.  

5.  The veteran died on June [redacted], 2002; the Certificate of 
Death shows that the immediate cause of death was cardio-
pulmonary failure, due to or as a consequence of abdominal 
lymphoma.  

6.  The post-service medical record includes evidence which 
relates the veteran's post-service diagnosis of non-Hodgkin's 
lymphoma, and metastasis to the brain, to the cause of the 
veteran's death; however, the evidence of record does not 
demonstrate that the diagnosis of non-Hodgkin's lymphoma is 
related to the veteran's period of service.  


CONCLUSION OF LAW

The requirements to establish entitlement to service 
connection for the cause of the veteran's death have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307(a), 3.309(e), 3.312, 3.313 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  In essence, this was 
accomplished by correspondence, dated in January 2003 (notice 
letter).  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  

In January 2003 and August 2004, the appellant was provided 
with notice of what type of information and evidence that is 
necessary to substantiate the claim of entitlement to service 
connection for the cause of the veteran's death, but she was 
not provided with notice of the type of evidence necessary to 
establish an effective date in the event that the claim of 
entitlement to service connection for the cause of the 
veteran's death is granted.  Despite the inadequate notice 
provided to the appellant on this element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  

In this regard, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death.  Therefore, 
any question as to the assignment of a rating or an effective 
date is rendered moot.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  

In January 2003 and August 2004, the appellant was informed 
of the requirements that are necessary to substantiate the 
claim of entitlement to service connection for the cause of 
the veteran's death.  The Board initially concludes that the 
discussions contained in the notice letters complied with 
VA's duty to notify the appellant.  

For example, the appellant was expressly informed of the 
evidence necessary to substantiate the claim; she was 
informed of the responsibilities imposed upon her and VA 
during the claims process; she was informed of the evidence 
that VA received in connection with the claim; and she was 
informed of where to send the information and how to contact 
VA if she had questions or needed assistance.  The appellant 
was also informed of the efforts that VA would make to assist 
her in obtaining evidence necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
She was also told, in essence, to submit all evidence she had 
in her possession that was relevant to the claim.  

The record also reflects that VA has complied with the duty 
to assist requirements.  The service medical records, service 
personnel records, and non-VA medical treatment records have 
been obtained and associated with the claims file.  The RO 
also developed the claim to verify the appellant's claim that 
the veteran had service in Vietnam; negative responses were 
received on two occasions; the responses have been associated 
with the claims file.  The appellant has not identified any 
other relevant medical records or evidence pertinent to the 
claim which needs to be obtained.  As all notification has 
been given and all relevant available evidence has been 
obtained, the Board concludes that any deficiency in 
compliance with the VCAA has not prejudiced the appellant and 
is, thus, harmless error.  See ATD Corp. v.  Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  Brown, 4 Vet. 
App. 384 (1993).  

II.  Analysis

A review of the record shows that during the veteran's 
lifetime, he was not in receipt of service-connected benefits 
for any disorder or disability.  The appellant's primary 
argument is that the post-service diagnosis of non-Hodgkin's 
lymphoma, which she correctly asserts is a disease which is 
included in the list of diseases associated with exposure to 
certain herbicide agents, caused the veteran's death and that 
because she believes that the veteran had service in the 
Republic of Vietnam during the 1970s, he is presumed to have 
been exposed to an herbicide agent.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

When a disease is first diagnosed after service, service 
connection may be established nonetheless by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Presumptive service connection may be granted for certain 
chronic, tropical, or diseases associated with exposure to 
certain herbicide agents.  38 C.F.R. § 3.307.  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning January 9, 
1962, and ending May 7, 1975, and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii); see also 3.309(e) (2006).  

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (2006).  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneiform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II DM or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e) (2006).  

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2006).  

In several statements submitted by the appellant, she asserts 
that the veteran was exposed to herbicide agents when he 
served on Kadena Air Base in Kadena, Okinawa from March 1970 
to July 1970.  She maintains that her husband serviced 
military aircraft that were contaminated with herbicide 
agents and that he was essentially exposed to herbicide 
agents through the contaminated aircraft.  

The appellant's case presents the question of whether the 
veteran had the requisite service in the Republic of Vietnam 
in order to establish presumptive service connection for the 
cause of the veteran's death based on exposure to herbicide 
agents.  The United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, No. 
04-491 (U.S. Vet. App. August 16, 2006), that reversed a 
decision of the Board which denied service connection for 
disabilities claimed as a result of exposure to herbicides; 
VA disagreed with the Court's decision in Haas and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  

On September 21, 2006, the Secretary of Veterans Affairs 
imposed a stay at the Board on the adjudication of claims 
affected by the decision in Haas.  The record shows, however, 
that the stay is not applicable to this appeal.  The specific 
claims affected by the stay include claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  In the appellant's case, there is 
no evidence of the veteran having received a Vietnam Service 
Medal or served on a vessel off the shore of Vietnam.  

The claims that are not affected by the Court's decision in 
Haas, include claims based on herbicide exposure in which it 
is clearly established on record that the veteran did set 
foot in the Republic of Vietnam; or claims based on herbicide 
exposure in which the veteran did not set foot in Vietnam, 
did not receive the Vietnam Service Medal, and did not serve 
off the shore of Vietnam.  These claims should continue to be 
processed in the usual manner.  See Chairman's Memorandum No. 
01-06-24 (September 21, 2006).  

The appellant's only assertion is that the veteran was 
exposed to an herbicide agent as a result of servicing 
military aircraft which were allegedly contaminated with 
herbicide agents.  She does not assert that the veteran 
actually set foot in Vietnam.  The record does not establish 
that the veteran set foot in the Republic of Vietnam.  The 
veteran's service personnel records do not show that the 
veteran set foot in Vietnam, that he received the Vietnam 
Service Medal, or that he served in a deep water naval vessel 
off the shore of Vietnam.  (See the National Personnel 
Records Center (NPRC) and United States (U.S.) Army and Joint 
Services Records Research Center (JSRRC)).  Thus, the stay 
imposed by the Haas case is not applicable to the issue in 
the appellant's case.  

As for the merits of the appellant's claim, the appellant 
filed the claim of entitlement to service connection for the 
cause for the veteran's death in July 2002.  She submitted a 
copy of the veteran's Certificate of Death and numerous 
assertions regarding his alleged exposure to an herbicide 
agent during his service.  The Certificate of Death shows 
that the veteran died on June [redacted], 2002 and the immediate 
cause of death is listed as cardio-pulmonary failure, due to 
or as a consequence of abdominal lymphoma.  The appellant's 
assertions are detailed above.  (See the appellant's 
statements in support of her claim, dated in November 2003, 
July 2005, and August 2006).  

At the outset, the Board finds that the evidence does not 
show that the veteran actually had service in the Republic of 
Vietnam.  As stated above, the appellant's assertion is that 
the veteran's service is, in essence, consistent with service 
"off the shore" of Vietnam.  The service personnel records 
show that the veteran had Foreign Service; however, Greece 
and Spain are listed as the locations in which the veteran 
had Foreign Service.  Furthermore, in August 2004, the RO 
requested documentation showing that the veteran was exposed 
to herbicides.  The response from NPRC shows that there is no 
record of the veteran having been exposed to herbicides.  

Similarly, an email communication from D. Martz, from VA 
Compensation and Pension Services, dated in September 2005, 
reveals that the Department of Defense Inventory of Herbicide 
Operations indicates that there was no use, testing, or 
storage of Agent Orange in Okinawa during the dates specified 
by the appellant.  Thereafter, during the month of September, 
the RO requested confirmation of the veteran having been 
exposed to herbicide agents and received a negative response.  
The response from JSRRC states, "we cannot document or 
verify" that the veteran was "exposed to herbicides while 
working on aircraft."  The response also notes that the 
veteran's duty assignments should be maintained in his 
official military personnel file (OMPF).  Accordingly, in 
view of the foregoing research, requests, and responses, the 
appellant's argument that the veteran is presumed to have 
been exposed to an herbicide agent during his period of 
service is not supported by the evidence of record.  

As to the question of whether the cause of the veteran's 
death is related to his period of service, service medical 
records reveal that the veteran was not diagnosed as having a 
cardiovascular disease, a gastrointestinal disease, or a 
condition of the lymphatic system, to include lymphoma.  The 
March 1952 service enlistment examination reveals a normal 
evaluation of the veteran's heart lungs and abdomen.  There 
was no documentation of any abnormality of the lymphatic 
system.  An October 1956 service separation examination 
report shows that the veteran had an abnormality of the 
heart.  It is noted that there was a question of cardiac 
hypertrophy.  The associated electrocardiogram (EKG) revealed 
normal tracing.  There are no service medical records which 
show treatment for, or a diagnosis of, cardiac hypertrophy, 
or a cardiovascular disease.  

The November 1971 service separation examination report also 
reveals a normal evaluation of the veteran's heart, lungs, 
and abdomen; there was no documentation of any abnormality of 
the lymphatic system.  The report does not show a diagnosis 
of or even mention cardiac hypertrophy.  The report states 
that the EKG was normal.  

The post-service medical records reveal that the veteran was 
diagnosed as having Waldenstrom Macroglobulinemia and a left 
testicular mass.  He was followed for treatment by M. H. 
Rosen, M.D. since June 1996.  The History and Physical report 
from Baystate Medical Center states that the left testicular 
mass was found during an examination dated on November 28, 
2001.  The veteran developed a left testicular tumor for 
which he underwent surgery; he had the tumor excised in 
December 2001.  (See the December 2001 medical records from 
Baystate Medical Center; the January 2002 correspondence from 
M. H. Rosen, M.D.; and the medical records from Mercy Medical 
Center).  

A March 2002 magnetic resonance imaging (MRI) scan of the 
brain, from Baystate Medical Center, showed that the veteran 
had an irregular ring enhancing mass involving the left 
temporal and occipital lobes.  The MRI report states, in 
pertinent part, that given the tumor's infiltrating nature 
and the history of testicular lymphoma, the lesion likely 
represented metastatic lymphoma.  The April 2002 MRI report 
revealed a regressing left occipital parietal mass.  The May 
2002 MRI report revealed progression of the lymphoma in the 
left occipital lobe, which increased in size.  

The June 2002 correspondence from M. H. Rosen, M.D. shows 
that the veteran suffered from lymphoma of the testicle with 
metastases to the brain.  The June 2002 discharge summary 
(death summary) from Mercy Medical Center shows that the 
veteran died on June [redacted], 2002 and that the diagnoses were 
advanced non-Hodgkin's lymphoma, sepsis, and left lower 
extremity weakness.  The secondary diagnoses were retinal 
disease, left orchidectomy for non-Hodgkin's lymphoma, recent 
brain tumor, and Waldenstrom's Macroglobulinemia.  

In an April 2003 correspondence, Dr. Rosen stated that he 
provided medical care to the veteran for several years prior 
to the veteran's death.  He expressly stated that the cause 
of death was non-Hodgkin's lymphoma and that the veteran 
received extensive chemotherapy, but eventually succumbed 
after developing unresponsive brain involvement.  

In view of the foregoing, the Board concludes that the 
requirements for entitlement to service connection for the 
cause of the veteran's death have not been met, as the 
evidence does not show that the veteran died from a service-
connected disability and the evidence does not show that the 
cause of the veteran's death, as listed on the Certificate of 
Death and as shown in the post-service medical evidence of 
record, was related to his period of service.  The record 
does not include any medical opinion which tends to establish 
a relationship between any of the diagnoses listed on the 
June 2003 discharge summary (death summary) report from Mercy 
Medical Center and the veteran's period of service.  

As stated above, the record does not include evidence which 
shows that the veteran had service in the Republic of 
Vietnam; therefore, the veteran is not presumed to have been 
exposed to herbicide agents during his period of service.  
While non-Hodgkin's lymphoma is a disease that is included in 
the list of diseases associated with exposure to certain 
herbicide agents and Dr. M. Rosen related non-Hodgkin's 
lymphoma to the cause of the veterans death, because the 
veteran is not presumed to have been exposed to an herbicide 
agent during his period of service, the Board concludes that 
service connection for the cause of the veteran's death 
cannot be granted on a presumptive basis.  

While the post-service medical record includes evidence which 
shows that the veteran's non-Hodgkin's lymphoma, metastasized 
to the veteran's brain and caused his death and  a type of 
lymphoma, abdominal lymphoma, is listed on the Certificate of 
Death as a contributory cause of the veteran's death, the 
record does not include a medical opinion which tends to 
establish a relationship between any type of lymphoma, to 
include non-Hodgkin's lymphoma and/or abdominal lymphoma, and 
the veteran's period of service.  Thus, service connection 
for the cause of the veteran's death is not warranted on a 
direct basis.  

As a final note, the evidence of any relationship between the 
cause of the veteran's death and his period of service is 
limited to the assertions advanced by the appellant.  As a 
layperson, she is not qualified to render an opinion 
concerning a question of medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


